Citation Nr: 1343420	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran submitted requests for a travel Board hearing at the RO but subsequently withdrew this request in August 2012.

The Board also notes that in addition to the paper claims file there is an electronic "Virtual VA" file that was reviewed in order to ensure thorough analysis of the evidence of record.


FINDINGS OF FACT

1. The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as 0 percent disabling.  The combined disability rating is 70 percent. 

2.  The evidence of record is in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

A VCAA notice letter addressing the Veteran's TDIU claim was sent to the Veteran in September 2010.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013). 

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration. 

Analysis

As noted immediately above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case, only the schedular basis need be considered.

The Veteran is service-connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as 0 percent disabling.  The combined disability rating is 70 percent. 

In light of the fact that the Veteran has at least one disability rated 40 percent disabling, and a combined rating of 70 percent, the Veteran meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2013).  In essence, the Veteran asserts that he cannot secure or follow gainful employment due to his service-connected PTSD.  The Veteran filed a claim for TDIU in August 2010.  The Veteran reported previous work as a mechanic and last working since 1982.

There are two medical opinions of record assessing the Veteran's current ability to secure or follow a substantially gainful occupation in light of his service-connected disabilities.  In the Veteran's favor is the opinion contained in a private vocational evaluation in April 2012.  The examiner noted review of the claims folder and the Veteran's background of a high school education with continued training in hydraulics and heavy motors in 1973 to 1974.  The examiner noted that these skills were now outdated.  The Veteran reported his PTSD symptoms to include anxiety attacks, crying spells, flashbacks, irritability, and poor memory and concentration.  The examiner stated that these symptoms would preclude employment as the Veteran could not relate to coworkers or the public; the other difficulties with work would be his inability to maintain a level of productivity that would be within normal limits.  The examiner stated that the Veteran had no skills that were current; thus, he would be restricted to unskilled entry-level work.  The examiner opined that the Veteran was suffering from service-related symptoms of his PTSD that would preclude employment; this was because he had no transferrable skills and would be confined to entry-level, unskilled employment.  The examiner further explained that this kind of work would require supervision, public contact, the ability to cooperate with others, and/or attention to detail, and that these were traits outside the capabilities of the Veteran due to this symptoms.

In contrast, and against the Veteran's favor, is the opinion of a September 2009 VA examiner.  In the September 2009 VA examination, the Veteran reported being retired due to an on-the-job injury when he was partly crushed by a truck, with multiple physical injuries.  The examiner opined that the Veteran's unemployment was not caused by or due to the effects of PTSD sustained from traumas experienced in the military.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has considered whether remand is necessary, in order to administer an additional examination and obtain a new opinion.  However, based on the remaining evidence of record, to include the Veteran's competent and credible reporting of his PTSD symptoms, the Board is satisfied that the evidence of record is at the very least in relative equipoise as to whether the Veteran's service-connected disabilities, namely PTSD, caused him to be unable to secure or follow a substantially gainful occupation.
The Veteran has indicated that his PTSD caused anxiety attacks, crying spells, flashbacks, irritability, and poor memory and concentration.  The Veteran is certainly competent to attest to his symptomatology and everyday experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Significantly, and crucially, there is no lay or medical evidence of record that calls into question the credibility of these symptoms. 

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected PTSD, the positive and negative medical opinion evidence currently of record, as well the Veteran's limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2013). 

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and entitlement to TDIU is granted.  Finally, the Board notes that while the Veteran's attorney has made arguments referable to the appropriate effective date, the issue before the Board is entitlement to TDIU only.  The agency of original jurisdiction must address the effective date in the first instance.


ORDER

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


